Exhibit 10.4


 
November 10, 2011




Alara Capital AVI II, LLC
1045 First Avenue
King of Prussia, PA  19046
Attention: Darren C. Wallis, Managing Member


Ladies and Gentlemen:


Giga-tronics Incorporated (the “Company”) and Alara Capital AVI II, LLC
(“Purchaser”) are entering into a Securities Purchase Agreement dated as of the
date hereof (the “Agreement”).  As a condition to its execution and delivery to
the Company of the Agreement, Purchaser is requiring that directors and
executive officers of the Company execute and deliver to Purchaser this letter
agreement.


Pursuant to the Agreement and the related transaction documents, and subject to
the terms and conditions set forth therein, among other things: (a) Purchaser
will receive a warrant to purchase shares of common stock of the Company, the
exercise of which is subject to the approval of the shareholders of the Company
for purposes of Listing Rule 5635 of The NASDAQ Stock Market LLC (the “Exercise
Proposal”); and (b) the board of directors of the Company will nominate two
director candidates selected by Purchaser for election to the board of directors
of the Company at the Company’s 2012 annual meeting of shareholders (the
“Election Proposal”).


Intending to be legally bound hereby, I irrevocably agree and represent as
follows:


1.           I agree to be present (in person or by proxy) at all meetings of
shareholders of the Company called to vote for approval of the Exercise Proposal
and/or the Election Proposal so that all shares of the Company common stock held
by me and/or over which I exercise sole or shared voting power, excluding any
such shares for which I act as a fiduciary, other than those which are held in
IRAs for my benefit, (“Covered Shares”) will be counted for the purpose of
determining the presence of a quorum at such meetings, and to vote or cause the
Covered Shares to be voted for approval of the Exercise Proposal and the
Election Proposal, as applicable.


2.           I hereby revoke any and all previous proxies granted with respect
to the Covered Shares and grant to the Managing Member of Purchaser a proxy to
vote the Covered Shares as indicated in paragraph 1 above, which proxy will be
irrevocable and coupled with an interest, and I agree to take such further
actions and execute such other instruments as may be necessary to effectuate the
intent of this proxy, provided that this proxy will expire automatically and
without further action upon termination of this letter agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.           I understand that this letter agreement does not prevent me from
exercising options or converting other convertible securities to acquire shares
of Company common stock that I may properly exercise or convert, and that any
shares of Company common stock issued upon the exercise of any of my options or
upon the conversion of any of my convertible securities will be Covered Shares
subject to this letter agreement.


4.           Through the earlier of (a) the receipt of the requisite approval of
the Exercise Proposal and the Election Proposal by the shareholders of the
Company or (b) the termination of the Agreement pursuant to its terms, I agree
not to offer, sell, transfer or otherwise dispose of, or to permit the offer,
sale, transfer or other disposition of, any Covered Shares; provided, however,
that I may make a bona fide gift or transfer of Covered Shares for estate
planning or similar purposes prior to that date, provided that the recipient
agrees to vote such Covered Shares for the approval of the Exercise Proposal and
the Election Proposal and agrees, in writing, to be bound by all the terms
hereof as if an original signatory hereto.


5.           Purchaser recognizes that, with respect to any Covered Shares which
have been pledged to a third party, I may not be able to control the voting or
disposition of such Covered Shares if contrary to the terms of such pledge, and
that any act or failure to act on my part which is required by such pledge shall
not be deemed a violation hereof.


6.           I agree that irreparable damage would occur in the event that any
of the provisions of this letter agreement were not performed in accordance with
their specific terms and agree that Purchaser is entitled to an injunction or
injunctions to prevent breaches of this letter agreement by me and to enforce
specifically the terms and provisions hereof, this being in addition to any
other available remedy.


7.           I represent that I have the capacity to enter into this letter
agreement and that it is a valid and binding obligation enforceable against me
in accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights and general equitable principles.


The agreements contained in this letter agreement shall apply to me solely in my
capacity as a shareholder of the Company, and no agreement contained in this
Letter Agreement shall apply to me in my capacity as a director, officer or
employee of the Company or in any other fiduciary capacity.  In addition,
nothing contained in this letter agreement shall be deemed to apply to, or limit
in any manner, my obligations to comply with my fiduciary duties as an officer
or director, as applicable, of the Company.
 
Nothing herein shall be deemed to vest in Purchaser any direct or indirect
ownership or incidence of ownership of or with respect to any shares of common
stock of the Company.


This letter agreement shall be effective upon acceptance by Purchaser.


This letter agreement shall terminate concurrently with, and automatically upon,
any termination of the Agreement in accordance with its terms, except that any
such termination shall be without prejudice to Purchaser’s rights arising out of
any willful breach of any covenant or representation contained herein.


 
 

--------------------------------------------------------------------------------

 


Very truly yours,


 

     
Witness
             
[Printed Name]

 
This letter agreement is hereby accepted
as of ______________, 2011, by:




Alara Capital AVI II, LLC, a Delaware
limited liability company






By:___________________________
Name:
Title:




Directors and Executive Officers
George H. Bruns, Jr.
James A. Cole
Garrett A. Garrettson
Kenneth A. Harvey
John R. Regazzi
Patrick J. Lawlor
Jeffrey T. Lum
Malcolm E. Levy